UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54586 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1750 Elm Street, Suite 103, Manchester, NH (Address of principal executive offices) (Zip Code) 603-935-9799 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 7, 2013 Common Stock, $0.001 par value per share 19,363,539 shares 1 BOSTON THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II - OTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved) 16 Item 5. Other Information 16 Item 6. Exhibits 17 SIGNATURES 18 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. 2 PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements Boston Therapeutics, Inc. Balance Sheet (Unaudited) March 31, 2013 and December 31, 2012 March 31, December 31, ASSETS Cash $ $ Accounts receivable Prepaid expenses and other current assets Inventory, net Total current assets Property and equipment, net Intangible assets Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Advances - related parties Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 200,000,000and 100,000,000 shares authorized and 19,291,539 and 18,745,706 shares issued and outstanding at March 31, 2013 andat December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 Boston Therapeutics, Inc. Statement of Operations (Unaudited) For the Three Month PeriodsEnded March 31, 2013 and2012 For the Three Months Ended March 31, March 31, Revenue $ $ Cost of goods sold Gross margin ) ) Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Interest expense Foreign currency loss - Net loss $ ) $ ) Net loss per share- basic and diluted $ ) $ ) Weighted average shares outstanding basic and diluted 4 Boston Therapeutics, Inc. Statement of Cash Flows (Unaudited) For the Three Month PeriodsEnded March 31, 2013 and 2012 For the Three Months Ended March 31, March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation Issuance of common stock for consulting services - Changes in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) - Net cash used in investing activities ) - Cash flows from financing activities: Proceeds from issuance of common stock and warrants - Net cash provided by financing activities: - Netdecrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Suplemental disclosure of cash flow informatin Cash paid during the period for Interest $
